department of the treasury internal_revenue_service te_ge eo examinations fulton street room brooklyn ny tax_exempt_and_government_entities_division number release date date legend org organization name uil xx date org address dear taxpayer_identification_number form_990 tax_year s ended december 20xx person to contact id number contact numbers this is a final_determination regarding your exempt status under sec_501 of the internal_revenue_code irc recognition of your exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 is retroactively revoked to january 20xx because it is determined that you have not established that you are observing the conditions required for the continuation of an exempt status we previously provided you a report explaining the proposed revocation of your tax- exempt status at that time we informed you of your appeal rights by signing form_6018 consent to proposed action you indicated that you accept our determination to revoke your organization’s exempt status we have determined that you fail to qualify for exempt status under any other subsection of sec_501 you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for all years beginning january 20xx we have secured form_1120 tax returns for the years ended december 20xx and december 20xx you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter thank you for your cooperation sincerely marsha a ramirez director eo examinations pie government entities division org address department of the treasury internal_revenue_service tax exempt and government entities s dearborn ms 4923-chi chicago il date taxpayer_identification_number form_990 990-t tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you enclosed for your convenience an envelope is if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter catalog number 34801v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues ifa determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter modifying or revoking exempt status will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and letter catalog number 34801v thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication form_6018 report of examination envelope letter catalog number 34801v eee 886a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended 20xx12 name of taxpayer org legend org organization name xx date motto motto issues revocation of an organization granted exemption under sec_501 facts org was recognized as exempt under sec_501 c in june of 19xx the purpose of the organization per their organizing documents is to promote an interest in clay target shooting of all kinds to provide fellowship through mutual interest to provide instruction in the safe handling of guns to provide instruction in marksmanship and to encourage good sportsmanship among its members the organization’s membership includes regular members those with annual life endowment memberships and special members the bylaws in effect for the year ending december 20xx has a provision indicating that nonmembers belonging to a national trap sporting clays or skeet association entered into a registered shoot shall upon payment of the daily registration fee be considered a member for that day there was also a separate provision allowing nonmembers in general to become members for a day by paying a daily membership fee of dollar_figure the events the organization regularly conducts includes motto classes in addition the organization hosts registered shoots and the annual their newsletter publication as the fifth largest event in the u s state shoot which is described in in conducting the audit the irs inquired into the revenues generated by the special class of members including all required sources of support for the year dues entry fees inventory food sales et cetera these members were responsible for of the gross_receipts received by the club in the year ending december 20xx not including income from the except for the income would be the same for all years surrounding the year under examination state shoot the organization indicated that the percentages and the levels of state shoot it is not known exactly how this number was reduced by the organization ie state shoot the following was noted first the gross_receipts reported from state shoot were reported net dollar_figurek was reported on the vs the dollar_figurek that was collected in terms of the the from the event the organization provided revised analysis indicating that the income from the event was dollar_figurek whether they deducted moneys paid to the analysis dollar_figurek was used any differences in figures would be on the same proportional basis per analysis submitted of income was from the special member class secondly factoring in the gross_receipts from this event raises the percentage of gross_receipts received from nonmembers from to whatever the case may be for purposes of this form 886-acrev department of the treasury - internal_revenue_service page -1- department of the treasury - internal_revenue_service form 886a name of taxpayer schedule no or exhibit year period ended explanation of items 20xx12 org legend org organization name xx date motto motto in prior years org received a rental payment for hosting the state shoot years 20xx - 20xx mark the only years in which they have been under contract to run the event and thereby collect all the receipts from the event provide staffing et cetera the prior year return filed for the year ending december 20xx reports that the organization received a rental payment of dollar_figure org indicated that the existing contract with flexibility after this year to change their involvement with the event ends in 20xx thus they have the the organization reportedly also did away with the daily memberships in the calendar-year 20xx and went to another format of limited memberships in terms of the overall including receipts from members and nonmembers profitability of the different events the profit and loss statement for the state shoot as provide by the club shows a net profit of dollar_figure the profit and loss summary for merchandise and food and beverage sales as provided by the club shows a gross_profit of dollar_figure the gross_profit for the shooting events overall as provided by the club in its cost allocation analysis excluding gross_profit from the state shoot shows a gross_profit of dollar_figure however the gross_profit calculation for the regular shooting events includes an allocated cost of depreciation for dollar_figure argued that depreciation is a fixed cost for assets purchased for the club members would ordinarily bare the costs of depreciation upon dissolution any net assets of the club would be distributable to members thus for purposes of this analysis depreciation would not be considered the same argument would be made for the general costs of liability insurance health liability and workers compensation was deducted in full in the amount of dollar_figure an argument could be accepted that portions of this would be a direct_cost as it relates to the health and liabilities for workers staffing events however any costs relating to liability insurance directed towards the property of the club et cetera would have to be excluded it would be overall there are several issues noted from the analysis of the org in terms of income from special members receipts from these individuals whether upon paying a daily membership fee and or belonging to another club of like nature are receipts from nonmembers per the rules and regulations governing organizations exempt under sec_501 not even factoring in the state shoot the organization substantially exceeds the gross_receipts limitation from nonmembers furthermore the events are producing gross_profits thus the nonmembers participation in these events subsidizes fixed costs members would ordinarily have to bare alone therefore based on the law and even the facts and circumstances it can only be concluded that the organization has operated in a manner inconsistent from sec_501 and that being so their exempt status should be revoked effective january 20xx law form 886-a ceev department of the treasury - internal_revenue_service page -2- form 886a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org legend org organization name xx date motto motto 20xx12 sec_501 c states in specifying attributes for exemption clubs organized for pleasure recreation and other nonprofitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder sec_1 c further expounds upon internal_revenue_code sec_501 by indicating that a club engaging in business is not operated exclusively for pleasure recreation or social purposes an example given by the regulation to indicate the presence of a business operation included the solicitation of public patronage by advertisement revrul_58_588 1958_2_cb_265 provides that a social_club who sells an unlimited number of memberships to so-called members who have no voice in the management of the club and whose only rights are to use the club’s facilities upon payment of specified fees is not a tax-exempt social cub within the meaning of sec_501 it was also found in this case that the club used the associate memberships designation as a guise to circumscribe the rules regarding social clubs and income from nonmembers in this case the predominant activity of the club was selling these memberships which is a noted distinguishing factor from the club revrul_58_589 1958_2_cb_266 provides that operational costs covered by nonmember patronage would be an indicator of inurement provided the club’s assets are distributable to club members upon dissolution the effect of this ruling is that a club can overall experience a loss in any given business year but inurement can take the form of any excess of nonmember receipts over direct costs covering expenses that the members of the club would have to bare if it were not for the income provided by nonmember patronage revrul_1960_324 1960_2_cb_173 weighed the following factors in its findings that a club that makes its facilities available to the general_public on a regular recurring basis should no longer be recognized under sec_501 percentage of nonmember gross_receipts ranged from in this case gross_profit from the unrelated activities net profit overall and the number of outside unrelated functions compared to total functions of the club it was also indicated that internal analysis of the club showed that if these outside activities were discontinued a substantial increase in the amount of annual dues from club members would be necessary revrul_1967_428 1967_2_cb_204 provides that a federation of clubs is not exempt under sec_501 commingling a material aspect of an exempt social_club is form 886-aev department of the treasury - internal_revenue_service page -3- oer 886a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended 20xx12 name of taxpayer org legend org organization name xx date motto motto recognized on the individual club level fellowship between members however does not play a material part in the activities of an organization composed of artificial entities revrul_1979_145 c b provides that in the calculation of the wagering tax that a guest of a nonprofit social_club is an individual who is a guest of a member of the club and who ordinarily does not reimburse the member for the guest’s expenses on the other hand amounts paid to a social_club by visiting members of another social_club are amounts paid_by nonmembers even though both clubs are of like nature and the amounts paid are for goods facilities or services provided by such social_club under a reciprocal arrangement with such other social_club this revenue_ruling refers to revproc_1971_17 in stating that members of other social clubs are members of the general_public revproc_1971_17 cb sets forth the guidelines for determining the gross_receipts from the use of a social club’s facilities by the general_public the revenue_procedure also provides that in situations where a club makes its facilities available to the general_public to a substantial degree the club is not operated exclusively for pleasure recreation or other nonprofitable purposes the definition of items includable in the gross_receipts tests is established in this revenue_procedure also contained in this revenue_procedure are the rules under which the host-guest relationship will be established u s court_of_appeals 536_f2d_572 case stated there are factors to be considered when considering the effects of a social club’s nonmember receipts including the percentage of gross_receipts from nonmembers profit from non-member receipts the purpose for which a social club’s facilities are made available to nonmember groups and the frequency of use of club facilities made by nonmembers public law -pl date this public law defines limitations of nonmember gross_receipts a sec_15 of total gross_receipts government’s position social clubs receiving more then of their receipts from nonmembers are not operating in an exempt fashion per the rules and regulations governing organizations exempt under sec_501 with limited exceptions nonmember receipts as established by revenue rulings includes receipts from individuals that have no voice in the management of the club and whose only rights are to use form 886-arev department of the treasury - internal_revenue_service page -4- oer 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended org legend org organization name xx date motto motto 20xx12 club facilities upon payments of specified fees revenue rulings and provide that receipts from members of clubs even of like nature are receipts from nonmembers therefore the receipts org receives from special members and or daily members whether or not they are members of other social clubs or other organizations are gross_receipts from nonmembers at the very least org exceeds the gross_receipts_test by at the most org exceeds the gross_receipts_test by in terms of the facts and circumstances tests described in revenue rulings and city press club v usa the org exceeding the gross_receipts tests by either percentage is unfavorable in revrul_1960_324 the club in that case only exceeded the percentage by two percent at the most of nonmember income over several years the social_club described in revrul_1960_324 had their exemption revoked the org describes their club as a club that operates at a deficit however as noted in revrul_1958_589 one must weigh whether or not nonmember receipts cover fixed costs that members would have to bare if it were not for the receipts derived from non-members in analyzing the and other information furnished by the club for the year ending december 20xx it is determinable that overall when excluding fixed costs such as depreciation insurance to an extent property taxes et cetera that gross_profits from the events are being produced overall the primary distinguishing factor between the org and rules regarding situations were the gross_receipts_test can be excepted is its level of gross_receipts from non-members taken into account activities outside of the is still this level of nonmember gross_receipts indicates that the club is not substantially member driven in activities and income factoring in the the issue by showing that the club at least under their current contract with the 20xx is operating in a manner where more then of their receipts are from nonmember sources state shoot the nonmember gross_receipts percentage state shoot further compounds 20xx- taxpayer’s position org indicated that it was willing to change its involvement with the year ending december 20xx they also indicated they were not aware of the host-guest relationship rules detailed in revproc_1971_17 it was indicated that there were situations were members paid for guests but such income would have been inadvertently accounted for as nonmember income state shoot after the form 886-a crev department of the treasury - internal_revenue_service page -5- form 886a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended 20xx12 name of taxpayer org legend org organization name xx date motto motto the organization reiterated that it has operated at a net_loss every year overall net_loss for 20kx was dollar_figure it was also indicated that the organization is active in the community through its annual shoot for cystic fibrosis proceeds are distributed for charitable purposes other donations and conducting of motto classes conclusion all the facts have been considered and it’s been determined that the organization has not met the requirements for continued exemption as a c organization although the organization has not produced net_income overall the costs that members would have to bare alone are being subsidized through nonmember patronage it can be argued that without the level of nonmember income the organization has received that the losses would be substantially higher also the gross_receipts_test shows that the organization has exceeded permissible levels to a substantial degree no precedent was noted that discussed facts and circumstances of a social club’s continued exemption where nonmember patronage was not within a few percentage points of the club’s argument about the host-guest relationship is understood however nothing has been produced to evidence that where the host-guest relationship was properly observed the level of nonmember receipts would be substantially reduced the organization’s exempt status should be revoked effective january 20xx the date the material_change in exemption was first noted revproc_84_46 1984_1_cb_541 form 886-a rev department of the treasury - internal_revenue_service page -6-
